Citation Nr: 0740617	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-44 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right shoulder prior to March 14, 
2007.  

2.  Entitlement to a rating in excess of 30 percent for 
arthritis of the right shoulder from March 14, 2007.

3.  Entitlement to service connection for a disorder 
manifested by numbness in fingertips, right hand, to include 
as secondary to arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO granted service 
connection for traumatic arthritis, right shoulder, and 
assigned a noncompensable disability rating.  The February 
2003 rating decision also denied service connection for 
numbness in fingertips, right hand.  

In September 2006, the veteran testified at a Travel Board 
hearing.  

In December 2006, the Board remanded the issues of service 
connection for numbness in fingertips, right hand, and the 
evaluation of the right shoulder disorder.  In a July 2007 
rating decision, the RO assigned an initial 10 percent rating 
for traumatic arthritis of the right shoulder, from August 
26, 2002 until March 14, 2007, when the rating was increased 
to 30 percent.  

The Veterans Law Judge who conducted the Travel Board hearing 
is no longer employed by the Board.  The veteran was offered 
another hearing, but in November 2007, correspondence was 
received from the veteran in which he indicated that he did 
not want another Board hearing.  

The issue of service connection for a disorder manifested by 
numbness in fingertips, right hand, to include as secondary 
to arthritis of the right shoulder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 26, 2002 until March 14, 2007, the veteran's 
right shoulder disability was manifested by painful motion, 
however, motion was not limited to shoulder level; the 
veteran did not have the following due to his service-
connected traumatic arthritis of the right shoulder: malunion 
with moderate deformity, recurrent dislocations at the 
scapulohumeral joint, guarding of movement only at shoulder 
level, fibrous union of the major arm; nonunion (false flail 
joint) of the major arm, loss of head of (flail shoulder) for 
the major arm, nonunion with loose movement or dislocation, 
or ankylosis.

2.  As of March 14, 2007, the veteran's motion of the right 
arm was limited to 90 degrees of flexion and 40 degrees of 
abduction, but was not limited to motion to 25 degrees or 
less from the side; the veteran did not exhibit fibrous 
union, nonunion, or loss of head of the right arm; the 
veteran did not have ankylosis.  


CONCLUSIONS OF LAW

1.  Prior to March 14, 2007, the criteria for a rating of in 
excess of 10 percent for traumatic arthritis of the right 
shoulder, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code (DC) 5201 (2007).

2.  From March 14, 2007, the criteria for a rating in excess 
of 30 percent for traumatic arthritis of the right shoulder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, DC 5201 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2002 was sent to the claimant.  
Thereafter, additional VCAA letters were sent in February 
2006, March 2006, and December 2006.  Cumulatively, the VCAA 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notifications: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right shoulder 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  Fenderson 
v. West, 12 Vet. App 119 (1999).  In this case, staged 
ratings have been appropriately assigned.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the DCs predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In August 2002, a claim of service connection for a right 
shoulder disorder was received.  Thereafter, VA medical 
records were obtained which reflected complaints of pain, 
stiffness, and decreased motion of the right shoulder dated 
from 2001 to August 2002.  Prior acromioclavicular separation 
and tear were noted as well as deformity from the separation.  
Physical examinations in June 2002 and January 2003 showed 
full range of motion.  

In conjunction with the claim, the veteran was afforded a VA 
examination in February 2003.  The claims file was reviewed.  
It was noted that the veteran had been involved in a motor 
vehicle accident during service in which he separated his 
right shoulder.  He did not undergo surgery, but wore a 
sling.  The veteran was involved in another motor vehicle 
accident as well as a fall.  Currently, he complained of 
constant right shoulder pain which he rated as a 5 in 
severity on a scale from 1-10.  Sleeping on the shoulder and 
cold weather exacerbated the discomfort.  The veteran was 
taking Indocin and Tylenol which provided fair relief.  He 
complained of weakness, stiffness, heat, and redness.  
Physical examination revealed that the veteran was in no 
acute distress.  There was some gross deformity of the right 
shoulder as the right shoulder and clavicle were much higher 
on the right than on the left.  Muscle strength, however, was 
5/5.  Range of motion was within normal limits with flexion 
and abduction to 180 degrees and internal and external 
rotation to 90 degrees.  He had a negative drop arm test and 
a negative apprehension sign.  

X-rays revealed an old chronic dislocation of the 
acromioclavicular joint and degenerative joint disease of 
humerus.  The diagnoses were prior acromioclavicular 
separation with calcification of the coracoclavicular 
ligament; right rotator cuff tendonitis, resolved right 
rotator cuff tear, and degenerative joint disease of the 
right humerus.  The examiner indicated that the veteran was 
symptomatic with functional impairment.  

In a March 2003 rating decision, the RO granted service 
connection for traumatic arthritis, right shoulder, and 
assigned a noncompensable disability rating effective August 
2002.  The veteran was rated under DC 5010 for traumatic 
arthritis.  The veteran appealed the assigned rating.  The RO 
also specifically denied service connection for a separation 
of the right shoulder and rotator cuff tear with deformity as 
those injuries post-dated service.  That matter was not 
appealed.  The RO noted that the x-rays showed an old 
acromioclavicular separation, a year after the post-service 
injury.  The Board notes that although the veteran had an 
inservice separation, this was considered resolved.  The RO 
denied service connection for any currently shown separation.  
However, with regard to degenerative changes, resolving 
reasonable doubt, the degenerative changes were service-
connected.  

In December 2004, the veteran complained of right shoulder 
pain which was aggravated by movement.  

In September 2006, the veteran testified at a Travel Board 
hearing.  The veteran related that he had painful motion of 
the right shoulder, particularly with weather changes, work, 
and exercise.  He reported that he experienced shooting pain 
and tingling.  The veteran testified that he experienced pain 
when his arm was lifted to shoulder level.  He indicated that 
he could not lift objects.  

On March 14, 2007, the veteran was afforded a VA examination.  
Currently, the veteran complained of constant pain.  He 
reported that there was increased pain if he lifted his arm 
to approximately 40 degrees forward and lateral elevation.  
Cold weather increased the pain.  The veteran experienced 
pain when he reached his right hand into his hip pocket and 
crossed chest movements.  He also had pain while dressing 
when he put his arm into the sleeves of his shirt or jacket.  
Physical examination revealed slow movements of the right 
shoulder during dressing and undressing.  The veteran tended 
to favor his right shoulder when taking off and putting on 
his shirt.  There was a high riding right distal clavicle.  
There was clinical evidence of complete dislocation (Grade 
III separation) of the right acromioclavicular joint with the 
right clavicle high in relation to the acromion.  Further, 
there was subcutaneous thickening with palpation of a dense 
mass (calcification) in the area of the undersurface of the 
clavicle running toward to coracoid (the region of the torn 
coracoclavicular ligament).  There was right deltoid atrophy 
compared to the left.  

Range of motion revealed 90 degrees of forward flexion on 
active motion, he could move his left arm to 180 degrees.  
Abduction was 40 degrees on the right, 180 degrees of the 
left, with pain at the extreme.  There was weakness of the 
right deltoid rated as 3/5 as compared to 5/5 on the left on 
forward flexion.  External rotation of the arm at the side 
was 50 degrees on the right, 50 degrees on the left.  With 
the arm elevated to 90 degrees, it was 20 degrees on the 
right and 70 degrees on the left with 3/5 strength on the 
right and 4/5 strength on the left.  Internal rotation with 
the arm to the side was such that the veteran could barely 
bring his right hand opposite his buttocks whereas the left 
hand could be brought to T11.  With the arm elevated to 90 
degrees passively, there was 20 degrees of internal rotation 
on the right, 30 degrees of internal rotation on the left.  
Impingement maneuver with path of crossed elevation was 
positive on the right with pain and was negative on the left.  
X-rays revealed Grade III dislocation at the right 
acromioclavicular joint with a normal glenohumeral joint.  
There was dense calcification in the area of the 
coraclavicular ligament.  The diagnosis was right 
acromioclavicular dislocation.  It was noted that flare-ups 
did not specifically occur other than increases of symptoms 
of activities.  

In June 2007, the veteran was afforded another VA 
examination.  The examiner indicated that the findings were 
the same as on the March 2007 examination and the diagnosis 
was the same.  

Ina  July 2007 rating decision, the RO increased the 
disability rating for traumatic arthritis of the right 
shoulder to 10 percent effective August 2002, under DC 5201, 
and to 30 percent effective March 14, 2007, the date of the 
VA examination.  

The rating schedule provides that diseases including 
bursitis, synovitis, myositis, and tenosynovitis will be 
rated on limitation of motion of affected parts, similar to 
degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5019, 5020, 
5021, 5024.  Traumatic and degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion, but in the absence 
of limitation of motion a compensable rating for degenerative 
arthritis can be assigned when there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or x-ray evidence of the same with 
occasional incapacitating exacerbations (20 percent).  Id.

DC 5201 provides that limitation of motion of the major arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent rating.  When motion 
is limited to 25 degrees from the side, a 40 percent rating 
is warranted for the major arm.

Under DC 5202, for impairment of the humerus in the major 
arm, a 20 percent rating is granted when there is malunion, 
with moderate deformity, a 30 percent rating is granted when 
there is marked deformity for the major arm.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is granted when 
there are frequent episodes and guarding of all arm movements 
for the major arm.  A 50 percent rating is granted for 
fibrous union of the major arm; a 60 percent rating is 
granted for nonunion (false flail joint) of the major arm; 
and an 80 percent rating is granted for loss of head of 
(flail shoulder) for the major arm.

Under DC 5203, for impairment of the clavicle or scapula in 
the major arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.


Entitlement to a Rating in Excess of 10 Percent for Traumatic 
Arthritis of the
Right Shoulder Prior to March 14, 2007

From August 2002 to the March 14, 2007 examination, the 
veteran had painful, but normal range of motion.  His 
strength was normal.  His x-rays reflected an old 
acromioclavicular separation, but, as noted, the RO denied 
service connection for right shoulder separation with rotator 
cuff tear as those post-dated service.  Likewise, the 
deformity from the post-service injury was not service-
connected.  As such, the residuals and manifestations of 
those disabilities are not for consideration in rating the 
right shoulder disability.  

DC 5201 provides that limitation of motion of the major arm 
at shoulder level warrants a 20 percent disability rating.  
However, the veteran's right arm movement was not limited to 
shoulder level, even considering pain and the other DeLuca 
factors.  Physical examination reports in the VA outpatient 
records and on the February 2002 examination report showed 
full range of motion and motion above the shoulder level.  
Thus, a higher rating under DC 5201 is not warranted.  

Under DC 5202, for impairment of the humerus in the major 
arm, a 20 percent rating is granted when there is malunion, 
with moderate deformity.  The veteran did not have malunion 
with deformity due to service-connected traumatic arthritis 
of the right shoulder.  Although he had deformity, it was 
associated with the nonservice-connected right shoulder 
disabilities.  Also under DC 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level.  As noted, the veteran had 
separation of the right shoulder, but it was not service-
connected.  The veteran did not demonstrate any guarding of 
movement only at shoulder level.  

Further, the veteran did not have fibrous union of the major 
arm; nonunion (false flail joint) of the major arm; or  loss 
of head of (flail shoulder) for the major arm.  Further, the 
veteran did not demonstrate nonunion with loose movement or 
dislocation as required by DC 5203.  As noted, the separation 
of the right shoulder is not service-connected.  

Since the veteran could move his arm, ankylosis was not 
demonstrated.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent rating.  


Entitlement to a Rating in Excess of 30 Percent for Arthritis 
of the Right Shoulder From March 14, 2007

On the March 14, 2007, the veteran exhibited an increased 
level of severity of his right shoulder disorder.  A 30 
percent rating was assigned based on the limitation of motion 
of the right arm.  The Board will consider if a higher rating 
may be assigned.  

The veteran did not exhibit fibrous union, nonunion (false 
flail joint), loss of head of (flail shoulder) of the right 
arm.  Therefore a higher rating is not warranted under 
Diagnostic Code 5202.  

A higher rating is not permitted under Diagnostic Code 5203, 
as the maximum rating is 20 percent.  

Under DC 5201, motion must be limited to 25 degrees from the 
side.  Even considering pain and the other DeLuca factors, 
the veteran was able to flex to 90 degrees (shoulder level) 
and was able to abduct to 40 degrees, nearly halfway to 
shoulder level.  Likewise, since there was no ankylosis, a 
higher rating on that basis is not warranted.  See DC 5200.  
Thus, a higher rating is not warranted as the criteria, as 
indicated, are not met.  

In this case, the preponderance of the evidence is against a 
rating in excess of 30 percent as of March 14, 2007.  


ORDER

A rating in excess of 10 percent rating for traumatic 
arthritis of the right shoulder prior to March 14, 2007, is 
denied.  

A rating in excess of 30 percent for arthritis of the right 
shoulder from March 14, 2007, is denied.  


REMAND

In the March 2003 rating decision, entitlement to service 
connection for a disorder manifested by numbness in 
fingertips of the right hand was denied on a direct basis.  
The veteran perfected an appeal to that determination.  At 
his Travel Board hearing, the veteran additionally contended 
that his numbness in fingertips of the right hand was related 
to his service-connected right shoulder disability.  In the 
Board's December 2006 remand, the Board requested that the 
veteran be afforded a VA examination which included an 
assessment as to whether the right hand complaints were 
related to the right shoulder disability.  In December 2006, 
an updated VCAA letter was sent.  However, the veteran has 
not been provided secondary service connection notification 
via VCAA letter, SOC, or SSOC.  The requested VA examination 
was conducted, and the requested assessment was provided.  

However, the matter of aggravation was not addressed.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  In this 
case, a VA medical opinion that addresses the question of 
aggravation is necessary.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of entitlement 
to service connection for numbness in 
fingertips, right hand, as secondary to 
arthritis of the right shoulder, the AMC 
should review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain an addendum from the examiner 
who conducted the June 2007 VA 
examination or, if unavailable, schedule 
the veteran for a VA examination.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  Based on a 
review of the claims file and any 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current right hand/finger disability is 
proximately due to, or the result of, the 
service-connected right shoulder 
disability.  The examiner should also 
opine as to the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current right hand/finger disability is 
permanently aggravated by the veteran's 
service-connected right shoulder 
disability.  

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The matter of secondary service 
connection for a right hand/finger disability 
should be considered in a rating decision.  
The matter of direct service connection for a 
right hand/finger disability should be 
readjudicated.  If any matter is denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


